Citation Nr: 1144956	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  94-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to December 5, 2005 for entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1970.  His awards and decorations included the Combat Action Ribbon.

In August 1985, the Veteran filed his original claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In December 1985, the RO denied that claim.  The following month, VA notified the Veteran of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985).  

On March 30, 1987, the Veteran requested that VA reopen his claim of entitlement to service connection for PTSD.  

In a January 1988 rating action, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective November 20, 1987.  The Veteran disagreed with that rating and the effective date and filed a timely substantive appeal.  

In April 1992, the Veteran filed his initial claim of entitlement to service connection for a TDIU.  In November 1993, the RO denied that claim.  In April 1994, VA notified the Veteran of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  

On July 31, 1995, VA received correspondence from the Veteran in which he raised contentions to the effect that he was entitled to a TDIU.  In December 1997, the Board found that claim inextricably intertwined with the Veteran's claim for an increased rating for PTSD and remanded the TDIU issue to the RO for a determination.  

During the development of the issue of entitlement to a TDIU, VA received correspondence from the Veteran, dated in March 1989, in which the Veteran raised contentions to the effect that he was entitlement to a TDIU.  However, the time/date stamp on that document shows that it was not received by VA until April 1998.  

In May 1999, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with that decision, and that issue was added to the current appeal.  

In May 2007, the RO granted the Veteran a TDIU, effective December 5, 2005.  38 C.F.R. § 4.16(a) (2006).  At that time, the Veteran had a combined schedular disability evaluation of 80 percent for the following service-connected disabilities:  diabetic neuropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus with atherosclerotic vascular changes, evaluated as 20 percent disabling; diabetic retinopathy, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling; the residuals of a laceration of the left upper lip, evaluated as noncompensable; erectile dysfunction, evaluated as noncompensable; and onychomycosis, evaluated as noncompensable.  Special monthly compensation was also in effect due to the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2006).  

In February 2010, the Board of Veterans' Appeals (Board) granted the Veteran a 100 percent schedular disability rating for his service-connected PTSD, effective March 30, 1987.  In so doing, the Board noted that such issue had been appealed in 1988, many years prior to the enactment of laws and regulations which enhanced VA's duty to notify and assist veterans in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the initial decision was prior to the enactment of 38 U.S.C.A. § 5103(a), VA was required to give the Veteran additional notice of its duty to assist the Veteran with respect to developing a claim of entitlement to an effective date prior to March 30, 1987 for the 100 percent rating for his service connected for PTSD.  

In February 2010, the Board noted that because it had granted an effective date earlier than December 5, 2005, for the 100 percent schedular rating for PTSD, further development was also warranted with respect to the issue of entitlement to an effective date prior to December 5, 2005 for entitlement to a TDIU.  In so doing, the Board noted that despite the 100 percent schedular rating for PTSD, consideration of a TDIU was warranted.  Bradley v. Peake, 22 Vet. App. 280,294 (2008).  The Board notified the RO that the decision in Bradley had caused VA's General Counsel to withdraw an opinion which had concluded that whenever a 100 percent evaluation was assigned for a service-connected disability, the Veteran was precluded from receiving a TDIU.  Vet. Aff. Op. Gen. Couns. Prec. 6-99 (Consideration of Claim of Total Disability Based on Individual Unemployability Where Schedular Total-Disability Rating in Effect) (June 7, 1999).  

In December 2010, following the requested development, the RO confirmed and continued March 30, 1987 as the effective date of the Veteran's 100 percent schedular rating for PTSD.  The RO found that the claim for an effective date prior December 5, 2005, for the TDIU was, effectively, moot.  In so doing, the RO cited the withdrawn opinion of VA's General Counsel that precluded the Veteran from receiving a TDIU while receiving a 100 percent schedular evaluation for a service-connected disability.  Vet. Aff. Op. Gen. Couns. Prec. 6-99 (Consideration of Claim of Total Disability Based on Individual Unemployability Where Schedular Total-Disability Rating in Effect) (June 7, 1999).  

In June 2011, the Board granted the Veteran April 15, 1986 as the effective date of his 100 percent schedular rating for PTSD.  In light of that decision, the Board again remanded the claim of entitlement to an effective date prior to December 5, 2005 for a TDIU.  In part, the Board reiterated that the RO's December 2010 decision had failed to comport with the holding in Bradley and remanded the issue for readjudication.  

In August 2011, the RO confirmed and continued December 5, 2005 as the effective date for the Veteran's TDIU.  Thereafter, the case was returned to the Board for further appellate consideration.


FINDING OF FACT

On December 31, 1988, the Veteran became unemployable as a result of his service-connected PTSD.  



CONCLUSION OF LAW

The criteria for an effective date of December 31, 1988 for the Veteran's TDIU have been met.  38 U.S.C.A. § 5110(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(1) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an effective date prior to December 5, 2005 for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 1987, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection or for an increased rating. 

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and for an increased rating.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, relevant evidence on file consists of the Veteran's service treatment and personnel records; records reflecting his extensive VA inpatient and outpatient treatment from August 1985 to February 2006; records from the Veteran's former employer, Grandview Hospital, dated from January 1989 to February 1990; the transcript of a December 1999 hearing held at the RO before a VA Hearing Officer; and copies of the Veteran's Social Security records..  

The Veteran as been examined by VA on numerous occasions to determine the nature, extent, and etiology of his service-connected disorders through December 2005.  Such examinations include those performed in December 1987, January 1988, September 1989, May 1990, July 1991, August 1993, July and August 1996, September 1998, April 2001, May 2002, February and December 2005.  Generally, the VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2006).

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

In April 1986, when service connection for the Veteran's PTSD became effective, that disability was rated in accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 100 percent rating was warranted when the attitudes of all contacts, except the most intimate, were so adversely affected as to result in virtual isolation in the community.  In such cases, there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy in a profound retreat from mature behavior, or the veteran was demonstrably unable to obtain or retain employment. Id.

During the course of the appeal, VA issued changes with respect to the criteria for rating mental disorders.  61 Fed. Reg. 52695-52702 (1996) (effective November 7, 1996, and codified at 38 C.F.R. § 4.130, Diagnostic Codes's 9400-9440 (1997)).  Under the revised criteria, a 100 percent disability rating is warranted for PTSD, when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, after reviewing the revised criteria, the Board finds that they are not relevant to the current appeal.

As noted above, in February 2010, the Board granted the Veteran a 100 percent schedular disability rating for his service-connected PTSD, effective March 30, 1987.  At that time, the Board made the following finding of fact:  

Throughout the appeal period, PTSD has been manifested by virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, disturbed thought or behavioral processes associated with almost all daily activities; panic attacks, and suicidal and homicidal ideology resulting in profound retreat from mature behavior; inability to obtain or retain gainful employment, due to PTSD, is also demonstrated.  (emphasis added).

Although the Board subsequently found that April 15, 1986 was the correct effective date of the Veteran's 100 percent schedular rating for PTSD, Social Security records on file, as well as those from the Veteran's employer show that the Veteran had been employed full time for approximately 18 years at Grandview Hospital until he became disabled on December 31, 1988.  He has been unemployed since that time, and in addition to Social Security Disability Insurance, he has received disability retirement benefits from Grandview Hospital.  The Social Security records show that the benefits are primarily due to anxiety related disorders.  Since PTSD is considered an anxiety-related disorder, it is reasonable to conclude that the Social Security Administration has found the Veteran disabled due to his PTSD.  In this regard, the Board notes that an April 1989 medical report from the Veteran's former employer, Grandview Hospital, showed that the Veteran was totally disabled due to PTSD.  Subsequent VA examination reports such as those in July 1991 and August 1993 support that finding, as do the Veteran's VA treatment records dated through December 2005.  Indeed, the preponderance of the VA treatment records generally show a GAF from 41 to 50, a rating indicative of serious impairment in the Veteran's social, occupational, or school functions.  DSM IV.  Such impairment specifically includes the inability to keep a job.  DSM IV.  

Although the Board has already made a finding that throughout the appeal period, the Veteran has been unemployable due to PTSD, the foregoing records clearly show that he was employed through December 31, 1988.  Thus, the effective date of a TDIU cannot precede that date.  Therefore, an effective date of December 31, 1988, and no earlier, is warranted for the assignment of the Veteran's TDIU.  To that extent, the appeal is granted.


ORDER

Entitlement to an effective date of December 31, 1988 for a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


